Title: To Thomas Jefferson from Rosewell Saltonstall, 2 January 1809
From: Saltonstall, Rosewell
To: Jefferson, Thomas


                  
                     Most respected Sir 
                     
                     Newyork Jany 2nd 1808. 1809
                     
                  
                  As the protector &  lover of the first country under Heavens Canopy & the first Magistrate over Columbia’s peaceful shore Suffer me to say: we are o’er shadow with unhappy clouds. the only thing that can unite us is war with both England & France with France amicable, for Gods whole race will not enjoy tranquility or harmony untill Britania’s Navy lets nations have mutual interchanges & recipricol good. Canada & Nove Scotia & East & West Florida operating like the consumption on Mans body destroy our happiness. British & Scotch are a curse to the harmony of our union. God & his angels never can make them love Republicanizm. Canada & Novescotia a dred to our union if taken & officer from Southern region put to govern our union is safe & we can with propriety take the Florida’s they are the property of Spain another evil is the Methodists society are a preaching over our Land aristocracy & Monarchy & [the ruler paid by Britain] government as was Jno Westly under Lord Nor[th] & the Quakers are busy in shall I say infidelity or [whether] 
                     Fess one eternally strive is to devide our union which God forbid. You possess angellic patience or the cursed infamy offer’d in print against your personal charecter would have roused the feelings of your breast. I doubt not your mind is succeptible of feelings, every thing vicious has been said of you. Philosophy portrays your charecter to treat the Barking of Dogs with contempt. firmly attach’d I am to the United States Because I was born in it and trust if death [is my]  portion to dye under the Eagle waving over me. My feelings has never been more agitated than being taken & carried into England & my letters now are in possession of Genl Lyman the friend of my Country. 
                  Beleive me yr Hum Servt
                  
                     Rosl Saltonstall 
                     
                  
                  
                     
                        NB I have wrote Mr Maddison & Wm Thornton & yourself & wait a reply. if my memorial by applicants is not heard circumstances has stop’d my going to Charleston & I shall now go to New orleans and if you can prescribe any  under  my heart, could I enter the womb of my Mother I should pray Deity I might be born in a southern Climate. Mr Giles & Mr Pope do honor to the floor they tread
                  
               